By the Court.

Since taking these appeals, the defendant has done nothing whatever in the cases. There are no bills of exception in the records, no argument has been submitted, and no briefs or abstracts of the cases furnished. Manifestly the appeals were taken for delay. We therefore affirm the judgments with five per cent, damages, in addition to the seven per cent, damages given by law on the affirmance of judgments in all cases. R. S., ch. 189, see. 29; Laws of 1860, ch. 264, sec. 87; Slocum v. Carlton, 1 Chand., 165 (2 Pinney, 203); Ramsay v. Davis, 20 Wis., 34.